   ____--1,...a:;;i~~~:._t11j.1217-KMW Document 271                  Filed 03/03/20    Page 1 of 1
                                    RAFMAN        &   ASSOCIATES,
                                                                                . SDCSDNY
                                                ATTORNEYS AT LAW

                                         767 THIRD AVENUE . 26 T H FLOOR
                                                                                 DOCUMENT
     CHAMBERSOF t<,MBA M . WOOD            NEW YORK , NEW YOR K 10017            ELECTRONICALLY FILED
          U.S.D.J.-S.D N.Y.                TELEPHONE : (2121 750-7800            DOC#:_________
                                            FACSIMILE: (2121 750 - 3906
                                                                                 DATE FILED: 3 / 3 / =i.o
                                        E - MA IL : A TTORNE Y S @BRAFLAW.COM

BENJAMIN BRAFMAN
                                                                                                 ANDREA L. ZELLAN
  MARK M. BAKER                                                                                 JOSHUA D. KIRSHNER
   O F COUNSEL
                                                                                                     JACOB KAPLAN
MARC A . AGNIFILO                                                                                TENY R. GERAGOS
   O F COU N S EL                                                                                    ADMITTED lN NY & CA

                                                                                                     STUART GOLD




                                                                       March 3, 2020
        VIA ECF
        Honorable Kimba M. Wood
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007                                                             ME~10 ENDORSED
                       Re: United States v. Goldstein, 18 CR 217 (KMW)

        Dear Judge Wood :

                As part of the bail conditions in the above-referenced case, Jeffrey Goldstein's travel was                ,.1 .
        limited to the Southern and Eastern Districts of New York and the District of New Jersey                      G(~
        (limited to counsel visits and employment purposes) . We now write the Court requesting aJ                         ~
        modification of these travel restrictions to allow Goldstein to travel to and from the District of
        Connecticut for purposes of employment.

               We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
        (Officer Winter Pascual), and both have no objection to our request. Thank you for your
        consideration.
                                                                    Respectfully submitted,
                                                                         s/
                                                                    Jacob Kaplan
        cc:    AUSA Noah Solowiejczyk (via ECF)
               Pretrial Services Officer Winter Pascual (via email)

                                                                                        3-,-z.o
                                                                    SO ORDERED:          N.Y., N.Y.



                                                                          I   KIMBA M. WOOD
                                                                                  U.S.D.J.
